Russell, C. J.
In applications for interlocutory injunctions, the judge of the superior court is a trior, and his discretion in adjudicating the weight and credibility of the testimony will not be interfered with unless there is a manifest abuse of discretion. In the instant ease the evidence was in conflict as to whether the line of pipe which had been laid by the city could be used as a sewer, in the absence of any water connection, the latter fact being admitted. Under these circumstances there was no abuse of discretion in granting a temporary injunction restraining the collection of the sewerage assessment until the sewer had been completed.

Judgment affirmed.


All the Justices concur, except Beck, P. J., and Atkinson, J., dissenting.